DETAILED ACTION
Amendment received 16 June 2022 is acknowledged.  Claims 30-49 are pending and have been considered as follows.

Claim Objections
Claim 41 is objected to because of the following informalities: “the short wavelength” in line 1 should be “the short wavelength range” consistent with “a short wavelength range” in line 2 of Claim 40.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per Claims 30, 40, and 47, the claim recites “short wavelength range” in line 4, 2, and 4, respectively.  However, the term “short wavelength range” is not expressly, implicitly, or inherently described in the Specification as filed.
Regarding express disclosure, the term “short wavelength range” does not appear in the Specification as filed, the term is not further defined in the claim language, and there is no special definition in the relevant field that one of ordinary skill in the art would apply.
Regarding implicit disclosure, the Specification does disclose (see ¶12) embodiments for a signal emitter having a wavelength between approximately 2 µm and approximately 30 µm and (see ¶23) embodiments for an optical beam having a wavelength between approximately 0.3 µm and approximately 2 µm.  However, there is no clear connection between “short wavelength range” and these embodiments in that the wavelengths as per the disclosed embodiments are longer than some wavelength ranges such as extreme ultraviolet (10nm to 124 nm) and shorter than some other wavelength ranges such as very high frequency (1m to 10m).
Regarding inherent disclosure, there is no proper basis for finding that “short wavelength range” as per the claim language necessarily describes wavelengths between approximately 0.3 µm and approximately 2 µm or between approximately 2 µm and approximately 30 µm.  As discussed above, the embodiments as per Applicant’s Specification are short relative to some types of electromagnetic radiation and long relative to some other types of electromagnetic radiation.  Accordingly, the term “short wavelength range” does not necessarily describe embodiments in Applicant’s Specification.
Therefore, the term “short wavelength range” is not expressly, implicitly, or inherently described by the Specification as filed.  As such, Claims 30, 40, and 47 fail to comply with the written description requirement because the claims contain subject matter which was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 30, 40, and 47 are therefore rejected.  Claims 31-39 depending from Claim 30, Claims 41-46 depending from Claim 40, and Claims 48-49 depending from Claim 47 are therefore rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 30, the term “short wavelength range” in line 4 is a relative term that does not have a clear meaning.  As discussed above, the term is not expressly, implicitly, or inherently described in the Specification as filed.  Accordingly, “short wavelength range” is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.  Claims 30-39 depending from Claim 30 are thereof rejected.
As per Claim 31, the claim further recites “wherein the short wavelength range comprises wavelengths between 2 µm and 30 µm”.  As a reminder, “comprises” is synonymous with "including”, "containing”, or "characterized by”, is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (see MPEP § 2111.03).  As such, the scope of the claim is not clear in that the wavelength ranges including but not limited to 2 µm and 30 µm are not clearly defined by the relative term “short”.  Clarification is required.
As per Claim 40, the term “short wavelength range” in line 2 is a relative term that does not have a clear meaning.  As discussed above, the term is not expressly, implicitly, or inherently described in the Specification as filed.  Accordingly, “short wavelength range” is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.  Claims 41-46 depending from Claim 40 are thereof rejected.
As per Claim 41, the claim further recites “wherein the short wavelength range comprises wavelengths between 2 µm and 30 µm”.  As a reminder, “comprises” is synonymous with "including”, "containing”, or "characterized by”, is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (see MPEP § 2111.03).  As such, the scope of the claim is not clear in that the wavelength ranges including but not limited to 2 µm and 30 µm are not clearly defined by the relative term “short”.  Clarification is required.
As per Claim 47, the term “short wavelength range” in line 4 is a relative term that does not have a clear meaning.  As discussed above, the term is not expressly, implicitly, or inherently described in the Specification as filed.  Accordingly, “short wavelength range” is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.  Claims 48-49 depending from Claim 47 are thereof rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 30-32, 35, 37-41, 43, and 45-49 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Marsland (US Pub. No. 2008/0304524).

As per Claim 30, Marsland discloses a device (10, 18, 16) (Figs. 1-2; 4a; ¶33-40, 47-49), comprising:
a housing (20) (Figs. 1, 4a; ¶33, 47-49);
a light source (26) disposed within the housing (20) and configured to emit radiation (21) in a short wavelength range (Fig. 4a; ¶33, 38, 47-49, 58); 
an optical component (35) supported by the housing (20) and optically coupled to the light source (26) (Fig. 4a; ¶47-49), the optical component (35) being configured to:
receive (as per dashed line through lens on side of element 26 in Fig. 4a) at least part of the radiation (21) emitted by the light source (26) (Fig. 4a; ¶47-49), and
direct (as per “allowing exit and collimation” in ¶47) the at least part of the radiation (21) to exit (as per dashed line through lens on side opposite element 26 in Fig. 4a) the housing (20) (Fig. 4a; ¶47-49);
a driver (25) disposed within the housing (20), operably connected to the light source (26), and configured to automatically modify (as per operation of circuit 66) at least one of a current or a voltage (as per pulses 72) directed to the light source (25) (Figs. 4a, 5; ¶47-49, 51-56); and
a power source (41) configured to provide power to the driver (25) (Figs. 4a-4b; ¶47-50).

As per Claim 31, Marsland further discloses wherein the short wavelength range (¶33, 38, 58) comprises wavelengths between 2 µm and 30 µm (¶38).

As per Claim 32, Marsland further discloses wherein a detectable signature (98) of the at least part of the radiation (21) exiting the housing comprises at least one of a wavelength (Fig. 7; ¶58), [a frequency, or a pulse pattern] of the at least part of the radiation (21).

As per Claim 35, Marsland further discloses a passive cooling device (28) thermally connected to the light source (21) and configured to dissipate heat (Fig. 4a; ¶47-48).


As per Claim 37, Marsland further discloses the housing (20) including an isolation compartment (as per “airtight inner volume” in ¶49), wherein:
the light source (26) is disposed within the isolation compartment (as per “airtight inner volume” in ¶49) (Fig. 4a; ¶47-49), and
the isolation compartment (as per “airtight inner volume” in ¶49) is configured to isolate the light source (26) from moisture (Fig. 4a; ¶47-49).


As per Claim 38, Marsland further discloses wherein the optical component (35) includes at least one of a collimating lens (as per “allowing … collimation” in ¶47) configured to collimate the at least part of the radiation (21) (Fig. 4a; ¶47-48), or [a window].

As per Claim 39, Marsland further discloses wherein the driver (25) is configured to provide current directly to the light source (26) (Figs. 4a, 5; ¶47-49, 51-56).

As per Claim 40, Marsland discloses a method, comprising:
generating radiation (21), in a short wavelength range (¶33, 38, 58), using a light source (26) disposed within a hermetically sealed (as per “airtight” in ¶49) housing (20) (Fig. 4a; ¶33, 38, 47-49, 58);
directing, via an optical component (35) supported by the housing (20) and optically coupled (as per dashed line through lens in Fig. 4a) to the light source (26), the radiation (21) to exit the housing (20) (Fig. 4a; ¶47-49);
controlling a driver (25) operably connected to the light source (26) and disposed within the housing (20) to automatically modify (as per operation of circuit 66) at least one of a current or a voltage (as per pulses 72) directed to the light source (25) (Figs. 4a, 5; ¶47-49, 51-56); and
directing power to the driver (25) from a power source (41) supported by the housing (20) (Figs. 4a-4b; ¶47-50).

As per Claim 41, Marsland further discloses wherein the short wavelength (¶33, 38, 58) comprises wavelengths between 2 µm and 30 µm (¶38).

As per Claim 43, Marsland further discloses drawing heat from the light source (21) using a passive cooling device (28) thermally coupled to the light source (21) and supported by the housing (20) (Fig. 4a; ¶47-48).

As per Claim 45, Marsland further discloses wherein the optical component (35) includes at least one of a collimating lens (as per “allowing … collimation” in ¶47) configured to collimate the radiation (21) (Fig. 4a; ¶47-48), or [a window].

As per Claim 46, Marsland further discloses providing current directly to the light source (26) with the driver (25), and changing a detectable signature (98) of the radiation (21) by changing the current using the driver (25) (Figs. 4a, 5, 7; ¶47-49, 51-56, 58).

As per Claim 47, Marsland discloses a method of manufacturing a device, the method comprising:
providing a housing (20) defining an internal space (as per “inner volume” in ¶49) and an aperture (as per “first end … provides a window form” in ¶47) (Figs. 1, 4a; ¶33, 47-49);
disposing a light source (26) within the internal space (as per “inner volume” in ¶49), the light source (26) being configured to emit radiation (21) in a short wavelength range (Fig. 4a; ¶33, 38, 47-49, 58);
optically coupling an optical component (35) to the light source (26), wherein the optical component (35) is supported by the housing (20) (Fig. 4a; ¶47-49) and is configured to;
receive (as per dashed line through lens on side of element 26 in Fig. 4a) at least part of the radiation (21) emitted by the light source (26) (Fig. 4a; ¶47-49), and
direct (as per “allowing exit and collimation” in ¶47) the at least part of the radiation (21) to exit (as per dashed line through lens on side opposite element 26 in Fig. 4a) the housing (20) via the aperture (as per “first end … provides a window form” in ¶47) (Fig. 4a; ¶47-49);
operably connecting a driver (25) to the light source (26), wherein the driver (25) is disposed within the housing (20) and is configured to automatically modify (as per operation of circuit 66) at least one of a current or a voltage (as per pulses 72) directed to the light source (25) (Figs. 4a, 5; ¶47-49, 51-56); and
operably connecting a power source (41) to the driver (25), wherein the power source (41) is configured to provide power to the driver (25) (Figs. 4a-4b; ¶47-50).

As per Claim 48, Marsland further discloses thermally coupling a passive cooling device (28) to the light source (21), wherein the passive cooling device (28) is supported by the housing (20) (Fig. 4a; ¶47-48).

As per Claim 49, Marsland further discloses wherein the optical component (35) includes at least one of a collimating lens (as per “allowing … collimation” in ¶47) disposed at the aperture (as per “first end … provides a window form” in ¶47) and configured to collimate the radiation (21) (Fig. 4a; ¶47-48), or [a window disposed at the aperture].
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 33-34, and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marsland (US Pub. No. 2008/0304524) in view of Anthon (US Pub. No. 2003/0026302).

As per Claim 33, Marsland discloses all limitations of Claim 32.  Marsland further discloses wherein the optical component includes a grating disposed optically downstream of the light source, the grating being adjustable during use of the target marker, and wherein adjusting the grating causes a first change in the detectable signature of the at least part of the radiation.
Anthon discloses a tunable laser (20) in which a control unit (23) in communication with a command interface signal (30) controls operation of a laser source (21) that generates a beam (26) and a filter (22) that receives the beam (26) from the laser source (21) and outputs an output beam (27) at a desired frequency and mode (Figs. 1, 2A; ¶27-32).  The filter (22) includes a grating (35) that receives and controllably (via translator 39) adjusts a portion of the beam (26) generated by the laser source (Fig. 2A; ¶30-32). Like Marsland, Anthon is concerned with laser output systems.
Therefore, from these teachings of Marsland and Anthon, one of ordinary skill in the art at before the effective filing date would have found it obvious to apply the teachings of Anthon to the system of Marsland since doing so would enhance the system by controlling the properties of the output beam.

As per Claim 34, the combination of Marsland and Anthon teaches or suggests all limitations of Claim 33.  Marsland does not expressly disclose wherein the driver is configured to cause a second change in the detectable signature of the at least part of the radiation.
See rejection of Claim 33 for discussion of teachings of Anthon.
Therefore, from these teachings of Marsland and Anthon, one of ordinary skill in the art at before the effective filing date would have found it obvious to apply the teachings of Anthon to the system of Marsland since doing so would enhance the system by controlling the properties of the output beam.
As per Claim 42, Marsland discloses all limitations of Claim 40.  Marsland does not expressly disclose changing a detectable signature of the radiation by adjusting a position of a grating disposed optically downstream of the light source.
See rejection of Claim 33 for discussion of teachings of Anthon.
Therefore, from these teachings of Marsland and Anthon, one of ordinary skill in the art at before the effective filing date would have found it obvious to apply the teachings of Anthon to the system of Marsland since doing so would enhance the system by controlling the properties of the output beam.

Claims 36 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marsland (US Pub. No. 2008/0304524) in view of Muncheryan (US Patent No. 3,404,350).

As per Claim 36, Marsland discloses all limitations of Claim 35.  Marsland does not expressly disclose wherein the passive cooling device comprises at least one of a fin disposed on an exterior surface of the housing, or a phase change element configured to absorb heat from the light source.
Muncheryan discloses a directed-beam portable laser system in which a housing (1) contains a flashlamp (11) that generates light directed through a laser element (26) and out an apex (29) (Figs. 1-2; 2:15-3:9).  To prevent excessive heating of the laser element (26), the surface of the housing (1) is provided at least one fin (30) disposed on an exterior surface of the housing (1) and configured to dissipate thermal energy from the laser element (26) to an ambient environment external to the housing (1) (Fig. 1; 3:31-45).  In this way, the laser element (26) is maintained at a relatively low temperature (3:31-45).  Like Marsland, Muncheryan is concerned with laser output systems.
Therefore, from these teachings of Marsland and Muncheryan, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Muncheryan to the system of Marsland since doing so would enhance the system by reducing the cost of the system in the event that a suitable fin as per Muncheryan is cheaper to employ than the passive heatsink of Marsland.
As per Claim 44, Marsland discloses all limitations of Claim 43.  Marsland does not expressly disclose wherein the passive cooling device comprises least one of a fin disposed on an exterior surface of the housing, or a phase change element configured to absorb heat from the light source.
See rejection of Claim 36 for discussion of teachings of Muncheryan. 
Therefore, from these teachings of Marsland and Muncheryan, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Muncheryan to the system of Marsland since doing so would enhance the system by reducing the cost of the system in the event that a suitable fin as per Muncheryan is cheaper to employ than the passive heatsink of Marsland.
Response to Arguments
Applicant's arguments filed 16 June 2022 have been fully considered as follows.
Applicant argues that claim interpretation under 35 USC 112(f) is not appropriate in view of the amendments (page 6 of Amendment).  Consistent with the written record (see page 2-3 of 12/16/2021 Office action), no claim limitation was so interpreted.  Accordingly, Applicant’s argument is moot.
Applicant argues that the rejections under 35 USC 112 should not be maintained in view of the amendments (page 6-7 of Amendment).  These arguments are persuasive in view of the amendments.  However, the amendments necessitated new rejections under 35 USC 112 presented above.
Applicant argues that the double patenting rejections should not be maintained in view of the amendments (page 7 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, the double patenting rejections are not maintained.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “Ford does not teach or suggest … the features of new claims 30-49” (page 7-8 of Amendment).  Upon further consideration of the teachings of Ford in view of the amended claim language, rejections under 35 USC 102 involving Ford are not maintained.  However, the amendments necessitated the new ground(s) of rejection presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664